Judgment and orders reversed upon the law, with ten dollars costs and disbursements, motion of defendant Philip Schorr for judgment on the pleadings denied, and plaintiff’s motion to strike out the second defense in the answer of defendant Philip Schorr granted, with ten dollars costs. In our opinion, the language contained in the lease in question constituted a restriction of the use of the premises to the purpose named. (De Forest v. Byrne, 1 Hilt. 43.) Lazansky, P. J., Rich, Young, Kapper and Seeger, JJ., concur. [131 Misc. 479, 482.]